204 Ga. App. 87 (1992)
418 S.E.2d 447
BENEFIELD
v.
THE STATE.
BENEFIELD
v.
THE STATE.
A92A0196.
Court of Appeals of Georgia.
Decided April 29, 1992.
Sam J. Gardner, Jr., for appellant.
H. Lamar Cole, District Attorney, Charles M. Stines, Mark E. *88 Mitchell, Assistant District Attorneys, for appellee.
POPE, Judge.
Appellant/defendant John B. Benefield appeals his conviction for aggravated assault and possession of a knife during the commission of a crime and the denial of his motion for new trial. Defendant contends the trial court erred by failing to charge the jury as to defendant's sole defense, self-defense. It is undisputed that defendant did not submit a written request to charge on the issue of self-defense. "This court has held that where there has been no written request to charge, failure to give the charge is not error. [Cits.]" Arnold v. State, 163 Ga. App. 94, 96 (4) (292 SE2d 891) (1982); Lamb v. State, 196 Ga. App. 665 (3) (396 SE2d 497) (1990).
Defendant contends, however, he made an oral request to charge on self-defense, which defendant contends is a sufficient request to charge to comply with Uniform Superior Court Rule 10.3. In Bullock v. State, 202 Ga. App. 65 (413 SE2d 219) (1991), we held that all requests to charge must be submitted in writing, even those covering unanticipated points arising during the trial. Furthermore, our review of the record does not reveal that defendant made a request to charge on self-defense but only that he objected to the trial court's failure to charge on self-defense.
Failure to give a charge on a defendant's sole defense is error regardless of whether the defendant requested a charge on the defense. Henderson v. State, 141 Ga. App. 430 (4) (233 SE2d 505) (1977). The record reveals, however, that self-defense was not defendant's sole defense. Defendant denied he stabbed the victim during his testimony. Thus, the trial court did not err by failing to charge on self-defense on this basis. See Campbell v. State, 160 Ga. App. 561 (3) (287 SE2d 591) (1981).
Judgment affirmed. Carley, P. J., and Johnson, J., concur.